Case: 17-13482   Date Filed: 06/06/2018   Page: 1 of 8


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 17-13482
                       Non-Argument Calendar
                     ________________________

             D.C. Docket No. 3:15-cr-00185-MMH-PDB-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,



                                 versus



SHELDON LAMONT JACKSON,

                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                             (June 6, 2018)
               Case: 17-13482    Date Filed: 06/06/2018   Page: 2 of 8


Before TJOFLAT, NEWSOM and FAY, Circuit Judges.

PER CURIAM:

      Sheldon Lamont Jackson appeals his 180-month sentence for possession of a

firearm as a convicted felon. We affirm.

                                I. BACKGROUND

      In January 2015, a Jacksonville Sheriff’s officer stopped a vehicle that

Jackson was operating after seeing it driving in the wrong direction. Jackson gave

the officer a copy of his driver’s license, which was suspended. Tawama

Thompson and Pricina Berry were passengers in the car. Jackson consented to a

search of his vehicle, which revealed a nine-millimeter pistol. Jackson stated that

the firearm was not his and that he did not know how it ended up under the driver’s

seat. A subsequent check revealed that the firearm had been reported stolen in an

automobile burglary. Jackson was a convicted felon with multiple prior

convictions.

      A federal grand jury indicted Jackson on one count of possession of a

firearm as a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(e).

Jackson pled guilty to the charged conduct pursuant to a written plea agreement.

The Presentence Investigation Report (“PSI”) summarized the above facts and

stated that Jackson had obstructed, or attempted to obstruct, the administration of

justice with respect to Thompson’s grand jury testimony. It also stated that, while


                                           2
                   Case: 17-13482       Date Filed: 06/06/2018   Page: 3 of 8


Jackson had admitted to his guilt, he did not qualify for a reduction for acceptance

of responsibility based on his repeated attempts to dissuade Thompson from

testifying before the grand jury.

         The PSI applied a base offense level of 14, a two-level enhancement because

the firearm Jackson possessed was stolen and a two-level enhancement for

obstruction of justice. 1 The PSI outlined three Florida felony convictions that

served as predicate offenses for an Armed Career Criminal Act (“ACCA”)

enhancement: (1) a 1995 conviction for possession with intent to sell cocaine; (2) a

1996 conviction for possession with intent to distribute cocaine; and (3) a 2001

conviction for resisting an officer with violence in violation of section 843.01 of

the Florida Statutes. Based on these convictions, the PSI designated Jackson as an

armed career criminal and established his offense level to be 33.2 The PSI stated

that Jackson’s criminal history category was III based on his criminal history score

but became IV based on his ACCA designation. Jackson’s statutory term of

imprisonment was 15 years to life. Based on a total offense level of 33 and a

criminal history category of IV, Jackson’s guideline range was 188 to 235 months.

         Jackson objected to the obstruction-of-justice enhancement and the lack of a

reduction for acceptance of responsibility. At the sentencing hearing, the district

1
    See U.S.S.G. §§ 2K2.1(a)(6), (b)(4)(A), 3C1.l.
2
    See U.S.S.G. § 4B1.4(b)(3)(B).

                                                     3
              Case: 17-13482     Date Filed: 06/06/2018    Page: 4 of 8


court noted that the government did not oppose Jackson receiving a two-level

reduction for acceptance of responsibility. After hearing testimony from

Thompson and considering the parties’ arguments, the district court determined

that Jackson had willfully obstructed justice by attempting to influence

Thompson’s testimony and overruled his objection to the two-level enhancement.

However, because the government knew of this conduct before it entered into the

plea agreement, the district court determined that Jackson qualified for a two-level

reduction for acceptance of responsibility.

      Jackson also argued that resisting arrest with violence was not a violent

felony. After hearing arguments, the district court determined that Florida courts

have said that violence is a necessary element of resisting arrest with violence,

whether actual, attempted, or threatened. The court stated that, to the extent that

section 843.01 was divisible, a conviction for resisting arrest with actual violence,

or offering to do so, qualified as a violent felony. The district court determined

that, with the benefit of a two-level reduction for acceptance of responsibility,

Jackson’s guideline range would ordinarily be 151 to 188 months of imprisonment,

but became 180 to 188 months due to the statutory minimum.

      The government entered into evidence the three judgments supporting

Jackson’s ACCA designation. The district court noted that it had reviewed

Jackson’s statement in his sentencing memorandum and sentenced him to the


                                          4
               Case: 17-13482     Date Filed: 06/06/2018    Page: 5 of 8


statutory minimum of 180 months of imprisonment and 2 years of supervised

release. Jackson did not raise any new objections to his sentence.

      On appeal, Jackson argues that the district court erred in determining that his

prior Florida conviction for resisting arrest with violence, in violation of

section 843.01, qualifies as a violent felony under the ACCA’s elements clause

because the ACCA and section 843.01 require different mens rea and

section 843.01 does not require the necessary force.

                                  II. DISCUSSION

      We review de novo whether a defendant’s prior convictions qualify as

violent felonies under the ACCA. United States v. Joyner, 882 F.3d 1369, 1377

(11th Cir. 2018). Under our prior precedent rule, we are bound to follow prior

binding precedent unless and until we overrule it while sitting en banc or the

Supreme Court does. United States v. Vega-Castillo, 540 F.3d 1235, 1236 (11th

Cir. 2008). The prior precedent rule applies and binds a subsequent panel to its

decision even if existing precedent was overlooked or misinterpreted when the

prior precedent was issued. United States v. Fritts, 841 F.3d 937, 942 (11th Cir.

2016), cert. denied, 137 S. Ct. 2264 (2017). Even if the prior panel’s decision is

flawed, a later panel lacks the authority to disregard it. United States v. Golden,

854 F.3d 1256, 1257 (11th Cir.), cert. denied, 138 S. Ct. 197 (2017).




                                           5
               Case: 17-13482     Date Filed: 06/06/2018   Page: 6 of 8


      The ACCA provides that a defendant who violates 18 U.S.C. § 922(g) and

has three prior convictions for a violent felony or serious drug offense is subject to

a 15-year statutory minimum sentence. 18 U.S.C. § 924(e)(1). The ACCA defines

a violent felony as any crime punishable by more than one year in prison that:

      (i) has as an element the use, attempted use, or threatened use of
      physical force against the person of another; or

      (ii) is burglary, arson, or extortion, involves use of explosives, or
      otherwise involves conduct that presents a serious potential risk of
      physical injury to another.

18 U.S.C. § 924(e)(2)(B)(i), (ii). The first prong of this definition is sometimes

referred to as the “elements clause,” while the second prong contains the

“enumerated crimes.” United States v. Owens, 672 F.3d 966, 968 (11th Cir. 2012).

      Under Florida law, resisting arrest with violence constitutes a third-degree

felony when an individual “knowingly and willfully resists, obstructs, or opposes

any officer . . . in the lawful execution of any legal duty, by offering or doing

violence to the person of such officer.” Fla. Stat. § 843.01. We have held that the

Florida offense of resisting arrest with violence, in violation section 843.01,

categorically qualifies as a crime of violence under U.S.S.G. § 2L1.2, which had

the same definition as the elements clause in § 4B1.2 and the ACCA. United

States v. Romo-Villalobos, 674 F.3d 1246, 1247 (11th Cir. 2012). We explained

that Florida case law showed that violence was a necessary element of the offense

and that it could not be committed by a de minimis use of force. Id. We also
                                           6
                Case: 17-13482   Date Filed: 06/06/2018    Page: 7 of 8


determined that a conviction under section 843.01 requires a general intent, which

was sufficient for the elements clause. Id. at 1251.

      In Hill, we reaffirmed our conclusion in Romo-Villalobos that a Florida

conviction for resisting an officer with violence categorically qualifies as a violent

felony under the elements clause of the ACCA. United States v. Hill, 799 F.3d
1318, 1322-23 (11th Cir. 2015). We also considered that Florida appellate courts

have held that violence is a necessary element of resisting arrest with violence. Id.

In Joyner, we recently reaffirmed the holding in Hill that resisting arrest with

violence is categorically a violent felony under the ACCA’s elements clause. 882
F.3d at 1377.

      Here, the district court did not err in determining that Jackson’s prior Florida

conviction for resisting arrest with violence qualified as a violent felony under the

ACCA. We have repeatedly held that convictions under section 843.01 are

categorically violent felonies under the ACCA’s elements clause. Joyner, 882
F.3d at 1377; Hill, 799 F.3d at 1322-23; Romo-Villalobos, 674 F.3d at 1249. We

have specifically determined that resisting arrest with violence has the requisite

force and mens rea to qualify as a violent felony. Romo-Villalobos, 674 F.3d at

1249. Jackson’s argument that Romo-Villalobos and Hill were wrongly decided or

overlooked old Florida case law are not grounds for avoiding the prior panel

precedent rule. Golden, 854 F.3d at 1257; Fritts, 841 F.3d at 942; Vega-Castillo,


                                           7
              Case: 17-13482     Date Filed: 06/06/2018    Page: 8 of 8
540 F.3d at 1236. Because we are bound by our prior precedent, we conclude that

the district court did not err in determining that Jackson’s prior Florida conviction

for resisting arrest with violence qualified as a violent felony under the ACCA; we

affirm Jackson’s 180-month sentence.

      AFFIRMED.




                                          8